DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 


2. Applicant's preliminary amendment filed on 06/08/2020 is acknowledged.
Claims 34-45 are pending. 


3. Claim 29 is objected to because the meaning of abbreviation “NCIMB” (National Collections of Industrial, Food and Marine Bacteria) is not recited at the first use of the abbreviation. Appropriate correction is required.


4. 35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

5. Claim 42 is rejected under 35 USC §101 because the claimed invention is directed to non-statutory subject matter.

The claim is directed to a “host cell” transformed with the recited vector. The instant specification discloses at pages 65-66, bridging paragraph, that mammalian cells can be used as host cells, but does not specify whether the cells are in vitro or in vivo. Giving the claim its broadest reasonable interpretation consistent with the specification, the term “host cell” in the context of the claim is interpreted to encompass, inter alia, a cell present in a human being, and therefore inseparable from the human being itself. The scope of the claim, therefore, encompasses a human being, which is non-statutory subject matter.





6. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claim 39 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

It is apparent that plasmid designated 2.7A4_G is required to make and use the claimed invention.  As a required element, it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the cell line which produces this antibody.  See 37 CFR 1.801-1.809.

Claim 39 recites that the plasmid was deposited at the NCIMB under deposit number 41598.

If the deposit has been made under the terms of the Budapest Treaty, an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or  has been deposited under the terms of the Budapest Treaty would satisfy the deposit requirement made herein.

In addition to the conditions of the Budapest Treaty, applicant is required to provide assurance that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent in U.S. patent applications.  

As additional means for completing the record, applicant is invited to submit a copy of the contract with the depository for deposit and maintenance of the deposit.



8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



9. Claims 34-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10400039.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘039 Patent, which issued from application USSN 15/333683 of which the present application is a continuation.

The claims of the ‘039 Patent are directed to: 
an anti-B7-H1 antibody comprising CDRs of SEQ ID NOS: 63-56 and 68-70 (claim 1), and variable domains of SEQ IS NOS: 62 and 67 (claim 3), 
wherein the Fc region of the antibody comprises at least one amino acid substitution selected from the group consisting of 234F, 235F, and 331S, as numbered by the EU index as set forth in Kabat (claim 2).  
The claims of the ‘039 Patent are further directed to a nucleic acid molecule encoding the antibody, a cultured host cell transfected with a vector comprising the 


10. Claims 34-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 18-25 of U.S. Patent No. 8779108 (cited on IDS).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘108 Patent.  The present application claims priority to USSN 13/511538, issued as the ‘108 Patent, via two continuation applications.

The claims of the ‘108 Patent are directed to: 
an anti-B7-H1 antibody or fragment thereof whose variable domains are encoded by a plasmid designated 2.7A4_G which was deposited at the NCIMB under deposit number 41598 (claim 18); 
wherein the antibody comprises CDRs of SEQ ID NOS: 3-5 and 8-10, or SEQ ID NOS: 63-56 and 68-70 (claim 19), and
wherein the Fc region of the antibody comprises at least one amino acid substitution selected from the group consisting of 234F, 235F, and 331S, as numbered by the EU index as set forth in Kabat (claim 20).
The claims of the ‘108 Patent are further directed to a nucleic acid molecule encoding the antibody, a cultured host cell transfected with a vector comprising the nucleic acid molecule, an antibody produced by culturing the host cell, and a pharmaceutical composition comprising the antibody and a pharmaceutically acceptable carrier (claims 21-25).



11. Conclusion: no claim is allowed.


12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644